Exhibit 10.1

July 14, 2006

Rhett Atkins
Eden Bioscience Corporation
11816 North Creek Pkwy. N.
Bothell, WA 98011

  RE:

AMENDMENT
to the Exclusive License Agreement by and between Eden Bioscience Corporation
(hereinafter “LICENSEE”) and Cornell Research Foundation, Inc. (hereinafter
“FOUNDATION”) effective May 1, 1995 (Our ref.: CRF Contract #C-0548)


Effective July 1, 2006 (“Effective Date”), the undersigned parties agree to
hereby modify the Exclusive License Agreement referenced above as follows:

     Article VIII entitled “ROYALTIES AND MINIMUM ROYALTIES TO BE PAID DURING
THE LICENSE AGREEMENT”, the following paragraph shall be changed from:

Beginning with the fourth License Year, each License Year LICENSEE shall pay
FOUNDATION a minimum annual royalty payment according to the following schedule:

License Year 5   $  50,000   License Year 6   $100,000   License Year 7  
$200,000   License Year 7+   $200,000  

to:

Beginning with the fifth License Year, each License Year LICENSEE shall pay
FOUNDATION a minimum annual royalty payment according to the following schedule:

License Year 5   $  50,000   License Year 6   $100,000   License Year 7-9  
$200,000 § License Year 10   $200,000 ‡ License Year 11-13   $200,000 * License
Year 14+   $200,000    

§

Eden has fulfilled its minimum royalty obligation for license year 7-9 through
research support as stated in the letter of March 26, 2004 by Richard S. Cahoon.
The letter is provided in Appendix H.


‡

Eden’s minimum royalty obligation for license year 10 has been amended to
incorporate terms stated in the letter to Eden Bioscience of May 26, 2005 by
Richard S. Cahoon. The letter is provided in Appendix I.


*

Development Fund. FOUNDATION shall establish the Development Fund to advance the
research and field trials for transgenic plants that contain Licensed
Invention(s) included in contract C-0548. Said Development Fund shall be
independent from other FOUNDATION accounts of royalty distribution. LICENSEE and
FOUNDATION shall engage in good faith discussion within three months after
signing of this Amendment to agree upon the use of the


--------------------------------------------------------------------------------

  

Development Fund and to select the parties designated to conduct the project.
The designated parties may include LICENSEE, Cornell University and third
parties who are in the best position to develop the Invention(s) in the
transgenic field, or the combination of the above. FOUNDATION shall have the
rights to make final decisions regarding use of the Development Fund. The total
amount of the Development Fund is Three Hundred Thousand Dollars ($300,000.00)
which will be paid according to the following schedule.


 

The obligation for minimum royalty payment for the period May 1, 2005 through
April 30, 2006 (License year 11) shall be satisfied, if LICENSEE deposits One
Hundred Thousand Dollars ($100,000.00) in the Development Fund within thirty
(30) days after July 15, 2006. If LICENSEE fails to deposit said money in the
Development Fund according to the schedule defined above, minimum royalty
payment due in License Year 11 will revert to $200,000 due as of August 15,
2006.


 

The obligation for minimum royalty payment for the period May 1, 2006 through
April 30, 2007 (License Year 12) shall be satisfied, if LICENSEE deposits Fifty
Thousand Dollars ($50,000.00) in the Development Fund within thirty (30) days
after July 15, 2006 and deposits another Fifty Thousand Dollars ($50,000.00) to
the Development Fund within six (6) months after July 15, 2006. If LICENSEE
fails to deposit said money in the Development Fund according to the schedule
defined above, minimum royalty payment due in License Year 12 will revert to
$200,000 due as of January 15, 2007.


 

The obligation for minimum royalty payment for the period May 1, 2007 through
April 30, 2008 (License Year 13) shall be satisfied, via the following: 1)
LICENSEE deposits Fifty Thousand Dollars ($50,000.00) in the Development Fund
within thirty (30) days after May 1, 2007 and another Fifty Thousand Dollars
($50,000.00) within thirty (30) days after November 1, 2007; 2) LICNESEE pay
FOUNDATION One Hundred Thousand Dollars ($100,000.00) within thirty (30) days
after May 1, 2008. The One Hundred Thousand Dollars ($100,000.00) payment is
independent from the Development Fund. If LICENSEE fails to deposit said money
in the Development Fund according to the schedule defined above, minimum royalty
payment due in License Year 13 will revert to $200,000 due as of December 1,
2007.


Minimum  

royalty payment for the licensing years (License Year 14) starting May 1, 2008
shall resume according to the schedule described herein.


These changes do not otherwise change the terms and conditions of the Agreement.

     IN WITNESS THEREOF, the parties have caused this instrument to be executed
in duplicate as of the Effective Date written above.

Cornell Research Foundation, Inc.     Eden Bioscience Corporation       By: _/s/
Richard S. Cahoon_______________   By: _/s/ Rhett Atkins____________________    
  Print Name: Richard S. Cahoon   Print Name:_Rhett Atkins________________      
Title: Senior Vice President   Title:__President/CEO_________________      
Date: _July 14, 2006_________________   Date: _July 17, 2006___________________

L:\CCTEC\Agreements\Contracts 0501-0600\Contracts 0541-0550\C-0548\Working
Folder\
Eden Bioscience Corporation C0548 AMD 07-01-2006

--------------------------------------------------------------------------------